

115 HR 4115 IH: Promoting Apprenticeships through Regional Training Networks for Employers’ Required Skills Act of 2017
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4115IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Ms. Bonamici (for herself and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote registered apprenticeships and other work-based learning programs for small and medium-sized businesses within in-demand industry sectors, through the establishment and support of industry or sector partnerships. 
1.Short titleThis Act may be cited as the Promoting Apprenticeships through Regional Training Networks for Employers’ Required Skills Act of 2017 or the PARTNERS Act.  2.PurposeThe purpose of this Act is to promote registered apprenticeships and other work-based learning programs for small and medium-sized businesses within in-demand industry sectors, through the establishment and support of industry or sector partnerships. 
3.DefinitionsIn this Act: (1)Eligible intermediaryThe term eligible intermediary means an industry or sector partnership as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) that submits and obtains approval of an application consistent with section 5(c). 
(2)In-demand industry sectorThe term in-demand industry sector means a sector described in subparagraphs (A)(i) and (B) of section 3(23) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(23)). (3)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 
(4)Work-based learning programThe term work-based learning program means a program that provides workers with paid work experience and corresponding classroom instruction, delivered in an employment relationship that both the business and worker intend to be permanent. (5)Workforce termsThe terms Governor, industry or sector partnership, local board, State board, outlying area, recognized postsecondary credential, and State have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(6)SecretaryThe term Secretary means the Secretary of Labor. 4.Availability of fundsFrom funds paid into the general fund of the Treasury and available under section 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)), the Secretary shall carry out this Act. 
5.Allotments to States 
(a)ReservationOf the amounts available for this Act under section 4(a), the Secretary may reserve— (1)not more than 5 percent of those amounts for the costs of technical assistance and Federal administration of this Act; 
(2)not more than 2 percent of those amounts for the costs of evaluations conducted under section 8(b); and (3)not more than 1/4 of 1 percent of such amounts to provide assistance to the outlying areas. 
(b)Allotments 
(1)In generalOf the amounts available for this Act under section 4(a) that remain after the Secretary makes the reservations under subsection (a), the Secretary shall, for the purpose of supporting (which may include establishing) local or regional industry or sector partnerships to carry out work-based learning programs under this Act, make allotments to eligible States in accordance with clauses (ii) through (v) of section 132(b)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)), subject to paragraph (2). (2)ApplicationFor purposes of applying the clauses described in paragraph (1), under paragraph (1), the Secretary— 
(A)shall not apply subclauses (I) and (III) of clause (iv) with respect to the first fiscal year after the date of enactment of this Act; (B)shall apply clause (iv)(II) by substituting 0.5 percent of the remaining amounts described in paragraph (1) for the total described in that clause; 
(C)shall not apply clause (iv)(IV); (D)shall apply clause (v)(II) by substituting The term allotment percentage, used with respect to the second full fiscal year after the date of enactment of this Act, or a subsequent fiscal year, means a percentage of the remaining amounts described in paragraph (1) that is received through an allotment made under this subsection for the fiscal year. for the two sentences in that clause; and 
(E)shall apply clause (v)(III) by substituting a work-based learning program carried out under this Act for a program of workforce investment activities carried out under this subtitle. (3)Use of unallotted fundsIf a State fails to meet the requirements for an allotment under this subsection, the Secretary may allot funds that are not allotted under paragraphs (1) and (2) to eligible States under a formula based on the formula specified in section 132(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(c)). 
(4)DefinitionIn this subsection, the term eligible State means a State that meets the requirements of section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113) and subsection (c). (c)State eligibilityTo be eligible to receive an allotment under subsection (b), a State, in consultation with State boards and local boards, shall submit an application to the Secretary, at such time, in such manner, and containing a description of the activities to be carried out with the grant funds. At a minimum, the application shall include information on— 
(1)the local or regional industry or sector partnerships that will be supported, including the lead partners for the partnerships and how the partnerships will work to engage small and medium-sized businesses, as applicable, in the activities of the partnerships; (2)the in-demand industry sectors that will be served, including how such industry sectors were identified, and how the activities of the partnerships will align with State, regional, and local plans as required under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.); 
(3)the registered apprenticeship programs or other work-based learning programs to be supported though the partnerships; (4)the populations that will receive services, including individuals with barriers to employment and populations that were historically underrepresented in the industry sectors to be served through the partnerships; 
(5)the services, including business engagement, classroom instruction, and support services (including at least 6 months of post-employment support services), that will be supported through the grant funds; (6)the recognized postsecondary credentials that workers will obtain through participation in the program and the quality of the program that lead to the credentials; 
(7)levels of performance to be achieved on the performance indicators described in section 8, to measure progress towards expanding work-based learning programs; (8)how local or regional partnerships will leverage additional resources, including funding provided under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) and non-Federal resources, to support the activities carried out under this Act; and 
(9)such other subjects as the Secretary may require. (d)Review of applicationsThe Secretary shall review applications submitted under subsection (c) in consultation with the Secretary of Education and the Secretary of Health and Human Services. 
6.Grants to eligible intermediaries 
(a)Grants 
(1)In generalThe Governor of a State that receives an allotment under section 5 shall use the funds made available through the allotment and not reserved under subsection (d) to award grants to eligible intermediaries. The Governor shall award the grants for the purpose of supporting (which may include establishing) local or regional industry or sector partnerships that will carry out activities described in section 7 and are identified in the application submitted under section 5(c). (2)Period and amount of grantA State may make a grant under this section for a period of 3 years, and in an amount of not more than $500,000. 
(3)Availability of fundsThe Governor of a State that receives an allotment under section 5 for a fiscal year may use the funds made available through the allotment during that year or the 2 subsequent fiscal years. (b)EligibilityTo be eligible to receive a grant under this section, an eligible intermediary shall designate an entity represented in the partnership that comprises the eligible intermediary, to serve as the fiscal agent for purposes of the grant. 
(c)Awards of grants 
(1)Participation in multiple partnershipsSubject to paragraph (2), an entity may be represented in more than one partnership that is an eligible intermediary receiving a grant under this section. (2)Geographic diversityIn making the grants, a State shall ensure that there is geographic diversity in the areas in which activities will be carried out under the grants. 
(d)AdministrationThe State may reserve not more than 5 percent of the amount of an allotment under section 5 for the administration of the grants awarded under this section. 7.Use of funds (a)In generalAn eligible intermediary that receives a grant under section 6 shall use the grant funds to support a registered apprenticeship or other work-based learning program, including supporting the activities described in subsections (b) and (c) and such other strategies as may be necessary to support the development and implementation of work-based learning programs, and participant retention in and completion of those programs. 
(b)Business engagementThe eligible intermediary shall use grant funds to provide services to engage businesses in work-based learning programs, which may include assisting a small or medium-sized business with— (1)the navigation of the registration process for a sponsor of a registered apprenticeship program; 
(2)the connection of the business with an education provider to develop classroom instruction to complement on-the-job learning; (3)the development of a curriculum for a work-based learning program; 
(4)the employment of workers in a work-based learning program for a transitional period before the business hires an individual for permanent employment in a work-based learning program; (5)the provision of training to managers and front-line workers to serve as trainers or mentors to workers in the work-based learning program; 
(6)the provision of career awareness activities; and (7)the recruitment of individuals to participate in a work-based learning program from individuals receiving additional workforce and human services, including— 
(A)workers in programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); (B)recipients of assistance through the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and 
(C)recipients of assistance through the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). (c)Support services for workers (1)In generalThe eligible intermediary shall use grant funds to provide support services for workers to assure their success in work-based learning programs, which may include— 
(A)connection of individuals with adult basic education; (B)connection of individuals with pre-work-based learning or training, including through a pre-apprenticeship program; 
(C)additional mentorship and retention supports for such individuals; (D)provision of tools, work attire, and other required items necessary to start employment; and 
(E)provision of transportation or child care services. (2)Length of servicesEach eligible intermediary shall provide support services for workers for not less than 12 months after the date of placement of an individual in a work-based learning program. That 12-month period shall include a period of pre-work-based learning or training, a transitional period of employment as described in subsection (b)(4), and a period of permanent employment in the work-based learning program. 
8.Performance and accountability 
(a)Local reportsNot later than 1 year after receiving a grant under section 6, and annually thereafter, each eligible intermediary in a State shall conduct an evaluation and submit to the State a local report containing information on— (1)levels of performance achieved by the eligible intermediary with respect to the performance indicators under section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)), for all workers; and 
(2)levels of performance achieved by the eligible intermediary with respect to the performance indicators under that section 116(b)(2)(A), with respect to individuals with barriers to employment, disaggregated by each population specified in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)) and by race, ethnicity, sex, and age. (b)State reportsNot later than 24 months after receiving initial local reports under subsection (a) (but in no case less than 18 months after the corresponding grants are awarded) and annually thereafter, the State shall conduct an evaluation and submit a report to the Secretary containing— 
(1)the information provided by the eligible intermediaries through the local reports; and (2)the State level of performance, aggregated across all eligible intermediaries, with respect to the performance indicators described in subsection (a). 
9.Conforming amendments 
(a)American Competitiveness and Workforce Improvement Act of 1998Section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) is repealed. (b)Immigration and Nationality ActSection 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)) is amended to read as follows: 
 
(2)Use of fees for work-based learning programs50 percent of amounts deposited into the H–1B Nonimmigrant Petitioner Account shall remain available to the Secretary of Labor until expended to carry out the PARTNERS Act.. 